DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.) in view of U.S. Patent Application Publication No. 2012/0215063 (Holsten et al.).
Regarding claim 1, Alinsod et al. teaches an implant (Figure 3) comprising: 
a first flap including: a first portion (Figure 3, arm portion, 52) configured to be attached proximate a sacrum; a second portion (Figure 3, body, 42) configured to be attached to an anterior vaginal wall; and a transition region lying between the first portion (52) and the second portion (42) ([0027]-[0028]; see annotated Figure 3 below; The limitations “configured to be attached proximate a sacrum” and “configured to be attached to an anterior vaginal wall” are functional language. The structure of Alinsod et al. is capable of performing these functions.); and a second flap such that a portion of the second flap is configured to be attached to a posterior vaginal wall, wherein a value corresponding to a biomechanical parameter defining a biomechanical attribute of the first flap attaching to the anterior wall (42) is different from a value of the biomechanical parameter defining the biomechanical attribute of the portion of the second flap attaching to the posterior vaginal wall (The limitation “configured to be attached to a posterior vaginal wall” is functional language. The structure of Alinsod et al. is capable of performing this function. [0027]-[0029]; see annotated Figure 3 below).

    PNG
    media_image1.png
    485
    581
    media_image1.png
    Greyscale

Alinsod et al. does not teach the first portion defines a lumen.
However, Holsten et al. teaches an implant (abstract; Figures 4, 6), comprising: a first flap including: a first portion (Figures 4 and 6, arm, 68) configured to be attached proximate a sacrum, the first portion (68) defining a lumen ([0050]; The limitation “to be attached proximate a sacrum” is functional language. The arm 68 is capable of being attached proximate a sacrum as it is configured for attachment to a sacrospinous ligament, [0052].). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant of Alinsod et al. such that the first portion defines a lumen as taught by Holsten et al., because Holsten et al. teaches a tubular mesh construct is an advantageous alternative to a strip for anchoring the implant as it permits sliding through a ligament “like a suture”, “can act as a dilator”, and is atraumatic as it lacks sharp edges ([0052]).
Regarding claims 2 and 3, Alinsod et al. in view of Holsten et al. teaches all the limitations of claim 1. Alinsod et al. teaches the first portion (52) of the first flap defines a first type of knit structure and the second portion (42) of the first flap defines a second type of knit structure ([0028]-[0029]).
Regarding claims 10-15, Alinsod et al. in view of Holsten et al. teaches all the limitations of claim 1. Alinsod et al. teaches the biomechanical attribute is elasticity and the biomechanical parameter is a modulus of elasticity; or the biomechanical attribute is viscoelasticity, viscohyperelasticity, ansiotropicity, resistance to creep, or stiffness (Each zone 42, 52 may be formed of a "different filament diameter, stitch pattern, mesh density, or a combination of all three”, [0028]. Accordingly, forming each zone with a different diameter filament, stitch pattern, and/or mesh density confers different material characteristics of elasticity, viscoelasticity, viscohyperelasticity, ansiotropicity, resistance to creep, and stiffness. See [0028]-[0029].).
Regarding claim 16, Alinsod et al. in view of Holsten et al. teaches all the limitations of claim 1. Alinsod et al. teaches the first flap and the second flap are constructed from a single piece of material (unibody construction, [0027]).
Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.) in view of U.S. Patent Application Publication No. 2012/0215063 (Holsten et al.) as applied to claim 1 or 3 above, and further in view of U.S. Patent Application Publication No. 2009/0171377 (Intoccia et al.).
Regarding claims 7 and 9, Alinsod et al. in view of Holsten et al. teaches all the limitations of claim 1 or 3. Alinsod et al. does not specify the transition region defines a third type of knit structure, or that the value of the biomechanical parameter defining the biomechanical attribute of the first portion attaching proximate the sacrum is different from that of the portions attaching respectively to the anterior and posterior vaginal walls.
However, Intoccia et al. teaches an implant (Figure 4), comprising a first portion defining a first type of knit structure, a second portion defining a second type of knit structure, and a transition region defining a third type of knit structure, each with a different value of a biomechanical parameter defining a biomechanical attribute ([0007]; [0011]; [0031]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transition region of Alinsod et al. and Holsten et al. to define a third type of knit structure as taught by Intoccia et al., because Intoccia et al. teaches providing each area of the implant with a different characteristic, such as a knit structure, is desirable to improve support to the prolapsed organ or organs ([0007]; [0011]; [0031]).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0305394 (Rosenblatt) in view of U.S. Patent Application Publication No. 2012/0215063 (Holsten et al.).
Regarding claim 17, Rosenblatt teaches a tubular implant (Figure 2) comprising:a first portion of the tubular implant configured to be attached proximate a sacrum; a transition region extending from the first portion; a second portion of the tubular implant and extending from the transition region monolithically and including a first section and a second section and two slits (Figure 2, cut out, 3) provided laterally in the second portion configuring the first section as apart from the second section at a proximal end; and a lumen defined within the first and second portion, wherein the first section is configured to be attached to an anterior vaginal wall, and the second section is configured to be attached to a posterior vaginal wall ([0025]-[0026]; [0036]; see annotated Figure 2 below).

    PNG
    media_image2.png
    184
    471
    media_image2.png
    Greyscale

Rosenblatt teaches the first portion and transition region is a strip (see annotated Figure 2 above), and does not teach the lumen extends along the first portion configured to be attached proximate the sacrum, such that the lumen extends through the first portion, the transition region, and the second portion.
However, Holsten et al. teaches an implant (abstract; Figures 4, 6), comprising: a first portion (Figures 4 and 6, arm, 68) configured to be attached proximate a sacrum, the first portion (68) defining a lumen ([0050]; The limitation “to be attached proximate a sacrum” is functional language. The arm 68 is capable of being attached proximate a sacrum as it is configured for attachment to a sacrospinous ligament, [0052].). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant of Rosenblatt such that the lumen also extends along the first portion as taught by Holsten et al. such that the lumen extends through the first portion, the transition region, and the second portion, because Holsten et al. teaches a tubular mesh construct is an advantageous alternative to a strip for anchoring the implant as it permits sliding through a ligament “like a suture”, “can act as a dilator”, and is atraumatic as it lacks sharp edges ([0052]).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0305394 (Rosenblatt) in view of U.S. Patent Application Publication No. 2012/0215063 (Holsten et al.) as applied to claim 17 above, and further in view of WO 2010/087923 (Young et al.).
Regarding claim 18, Rosenblatt in view of Holsten et al. teaches all the limitations of claim 17. Rosenblatt does not specify a knit structure of the first portion is different from a knit structure of the second portion.
However, Young et al. teaches an implant comprising: a first flap including: a first portion (Figure 1, sacral flap, 105) configured to be attached proximate a sacrum ([0036]); a transition region extending from the first portion (105) ([0036]; see Figure 1); a second portion (Figure 1, pelvic organ engagement flaps, 101 and 103) including a first section (101) and a second section (103) ([0036]); wherein the first section (101) is configured to be attached to an anterior vaginal wall, and the second section (103) is configured to be attached to a posterior vaginal wall ([0036]); wherein a knit structure of the first portion (105) is different from a knit structure of the second portion (101, 103) ([0036]; [0049]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second portions of the implant of Rosenblatt and Holsten et al. to have two different knit structures as taught by Young et al., because Young et al. teaches that providing the first portion of the first flap with a first knit structure that is less dense than the second knit structure of the second portion of the first flap is beneficial as it allows the second portion "to softly engage portions of a pelvic organ" while the first portion "stably suspends the pelvic organ within the pelvic cavity" ([0049]).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0305394 (Rosenblatt) in view of U.S. Patent Application Publication No. 2012/0215063 (Holsten et al.) as applied to claim 17 above, and further in view of U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.).
Regarding claim 19, Rosenblatt in view of Holsten et al. teaches all the limitations of claim 17. Rosenblatt does not teach the first and second sections have first and second knit structures.
However, Alinsod et al. teaches an implant, comprising: a first section (Figure 3, arm portion, 52); a second section (Figure 3, body, 42) ([0027]-[0028]); wherein the first section (52) defines a first type of knit structure and the second section (42) defines a second type of knit structure ([0028]-[0029]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second sections of Rosenblatt and Holsten et al. to include first and second different knit structures similar to the teaching of Alinsod et al., because providing different knit structures in a vaginal support implant provides different levels of support, flexibility, and stretch in different areas as needed ([0021]; [0027]).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0305394 (Rosenblatt) in view of in view of U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.).
Regarding claim 20, Rosenblatt teaches a method of placing an implant in a body of a patient, the method comprising: inserting the implant inside the body (Figures 13-14; [0047]-[0048]); attaching a portion of the implant to an anterior vaginal wall (Figures 13-14; [0047]-[0048]); and attaching a portion of the implant to a posterior vaginal wall, wherein the portion attaching to the posterior vaginal wall defines a lumen (Figures 13-14; tubular/conical mesh, [0047]-[0048]). Rosenblatt does not specify each portion of the implant attaching to the anterior and posterior vaginal walls respectively define first and second types of knit structures with first and second values of a biomechanical parameter defining a biomechanical attribute.
However, Alinsod et al. teaches an implant, comprising: a first portion (Figure 3, arm portion, 52); a second portion (Figure 3, body, 42) ([0027]-[0028]); wherein the first portion (52) defines a first type of knit structure and the second portion (42) defines a second type of knit structure, wherein the first and second portions each define first and second values of a biomechanical parameter defining a biomechanical attribute ([0028]-[0029]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the portions attaching to the respective anterior and posterior vaginal walls of Rosenblatt respectively include first and second different knit structures similar to the teaching of Alinsod et al., because providing different knit structures in a vaginal support implant provides different levels of support, flexibility, and stretch in different areas as needed ([0021]; [0027]).
Response to Arguments
Applicant’s arguments, see page 6, filed 23 May 2022, with respect to the informality objection and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments to the claims.  The objections and rejections of 22 February 2022 have been withdrawn. 
Applicant’s arguments, see page 7, filed 23 May 2022, with respect to the rejections of claims 1, 17, and their depends under 35 U.S.C. 102 and 103, respectively, have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground(s) of rejection is made in view of Alinsod et al. and Holston et al., or Rosenblatt in view of Holston et al., as these references better teach and/or suggest applicant’s claimed invention. The non-statutory double patenting rejections have additionally been maintained and in part include new grounds of rejection as necessitated by the amendments to the claims.
Applicant's arguments filed 23 May 2022 with respect to the rejection of claim 20 under 35 U.S.C. 102 citing at least Rosenblatt have been fully considered but they are not persuasive. Applicant contends Rosenblatt fails to anticipate amended claim 20 as the reference does not disclose the portion attached to the posterior vaginal wall defines a lumen (arguments, page 7). The examiner does not find this argument to be persuasive, as Rosenblatt explicitly discloses the portion of the implant attached to the posterior vaginal wall defines a lumen as shown in Figures 13-14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,639,137 in view of U.S. Patent Application No. 2012/0215063 (Holsten et al.) and U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.). 
Regarding instant claim 1, claim 1 of the ‘137 patent recites all that is recited in instant claim 1. The difference between instant claim 1 and claim 1 of the ‘137 patent lies in that instant claim 1 recites the first flap includes “the first portion defining a lumen” and “a transition region lying between the first portion and the second portion” which is not recited in claim 1 of the ‘137 patent. 
However, Holsten et al. teaches an implant (abstract; Figures 4, 6), comprising: a first flap including: a first portion (Figures 4 and 6, arm, 68) configured to be attached proximate a sacrum, the first portion (68) defining a lumen ([0050]; The limitation “to be attached proximate a sacrum” is functional language. The arm 68 is capable of being attached proximate a sacrum as it is configured for attachment to a sacrospinous ligament, [0052].). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant of claim 1 of the ‘137 patent such that the first portion defines a lumen as taught by Holsten et al., because Holsten et al. teaches a tubular mesh construct is an advantageous alternative to a strip for anchoring the implant as it permits sliding through a ligament “like a suture”, “can act as a dilator”, and is atraumatic as it lacks sharp edges ([0052]). Claim 1 of the ‘137 patent in view of Holsten et al. does not recite “a transition region lying between the first portion and the second portion”.
However, Alinsod et al. teaches an implant (Figure 3) comprising: a first flap including: a first portion (Figure 3, arm portion, 52) configured to be attached proximate a sacrum; a second portion (Figure 3, body, 42) configured to be attached to an anterior vaginal wall; and a transition region lying between the first portion (52) and the second portion (42) ([0027]-[0028]; see annotated Figure 3 above; The limitations “configured to be attached proximate a sacrum” and “configured to be attached to an anterior vaginal wall” are functional language. The structure of Alinsod et al. is capable of performing these functions.); and a second flap such that a portion of the second flap is configured to be attached to a posterior vaginal wall, wherein a value corresponding to a biomechanical parameter defining a biomechanical attribute of the first flap attaching to the anterior wall (42) is different from a value of the biomechanical parameter defining the biomechanical attribute of the portion of the second flap attaching to the posterior vaginal wall (The limitation “configured to be attached to a posterior vaginal wall” is functional language. The structure of Alinsod et al. is capable of performing this function. [0027]-[0029]; see annotated Figure 3 above). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant of claim 1 of the ‘137 patent in view of Holsten et al. to include a transition region between the first and second portions of the first flap as taught by Alinsod et al., because providing such a transition region results in an implant having sufficient biomechanical characteristics to better support tissue to treat prolapse and incontinence ([0006]; [0028]).
Regarding instant claim 2, claim 1 of the ‘137 patent in view of Holsten et al. and Alinsod et al. recites all that is recited in instant claim 1. Claim 2 of the ‘137 patent recites all that is recited in instant claim 2.
Regarding instant claim 3, claim 2 of the ‘137 patent in view of Holsten et al. and Alinsod et al. recites all that is recited in instant claim 2. Claim 2 of the ‘137 patent recites all that is recited in instant claim 3 (which encompasses the limitations of claim 2). The difference between instant claim 3 and claim 2 of the ‘137 patent lies in that instant claim 3 recites the second portion of the first flap defines a second type of knit structure, which is not recited in claim 2 of the ‘137 patent.
However, Alinsod et al. further teaches first portion (52) of the first flap defines a first type of knit structure and the second portion (42) of the first flap defines a second type of knit structure ([0028]-[0029]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first flap of claim 2 of the ‘137 patent such that the first flap has a first type of knit structure and the second portion of the first flap defines a second type of knit structure as taught by Alinsod et al., because providing different knit structures in each of the first and second portions of the first flap provides one portion that is “microporous, supple and flexible” and another portion that is “more supportive while also macroporous” to better support tissue to treat prolapse and incontinence ([0006]; [0028]).
Regarding instant claim 9, claim 1 of the ‘137 patent in view of Holsten et al. and Alinsod et al. recites all that is recited in instant claim 1. Claim 1 of the ‘137 patent recites all that is recited in instant claim 9.
Regarding instant claims 10-15, claim 1 of the ‘137 patent in view of Holsten et al. and Alinsod et al. recites all that is recited in instant claim 1. Claims 3-8 of the ‘137 patent recites all that is recited in instant claims 10-15.
Regarding instant claim 16, claim 1 of the ‘137 patent in view of Holsten et al. and Alinsod et al. recites all that is recited in instant claim 16 (which encompasses the limitations of instant claim 1). The difference between instant claim 16 and claim 1 of the ‘137 patent lies in that instant claim 16 recites “the first flap and the second flap are constructed from a single piece of material”, which is not recited in claim 1 of the ‘137 patent.
However, Alinsod et al. further teaches the first flap and the second flap are constructed from a single piece of material (unibody construction, [0027]). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the implant of claim 1 of the ‘137 patent in view of Alinsod et al. such that the first and second flaps are constructed from a single piece of material as taught by Alinsod et al., because Alinsod et al. teaches providing such a unibody construction eliminates risks associated with attachment of separate implant pieces including “separation, frayed edges, ridges, etc.” ([0028]).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,639,137 in view of U.S. Patent Application No. 2012/0215063 (Holsten et al.) and U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.), as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0171377 (Intoccia et al.).
Regarding instant claim 7, claim 1 of the ‘137 patent in view of Holsten et al. and Alinsod et al. recites all that is recited in instant claim 7 (which encompasses the limitations of instant claim 1). The difference between instant claim 7 and claim 1 of the ‘137 patent, Holsten et al., and Alinsod et al. lies in that instant claim 7 recites “the transition region defines a third type of knit structure”, which is not recited in claim 1 of the ‘137 patent, Holsten et al., and Alinsod et al. as cited.
However, Intoccia et al. teaches an implant (Figure 4), comprising a first portion defining a first type of knit structure, a second portion defining a second type of knit structure, and a transition region defining a third type of knit structure, each with a different value of a biomechanical parameter defining a biomechanical attribute ([0007]; [0011]; [0031]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transition region of claim 1 of the ‘137 patent, Holsten et al., and Alinsod et al. to define a third type of knit structure as taught by Intoccia et al., because Intoccia et al. teaches providing each area of the implant with a different characteristic, such as a knit structure, is desirable to improve support to the prolapsed organ or organs ([0007]; [0011]; [0031]).
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 10,639,137. Although the claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application is merely broader in scope than all that is recited in claim 9 of the ‘137 patent. That is, claim 17 is anticipated by claim 9 of the ‘137 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claim 18 and 19 of the instant application are anticipated by claims 9 and 10 of the ‘137 patent, by the same reasoning.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,639,137 in view of U.S. Patent Application No. 2010/0305394 (Rosenblatt).
Regarding instant claim 20, claim 11 of the ‘137 patent recites all that is recited in instant claim 20. The difference between claim 11 of the ‘137 patent and instant claim 20 lies in that instant claim 20 recites “the portion attaching to the posterior vaginal wall defines a lumen”, which is not recited in claim 11 of the ‘137 patent.
However, Rosenblatt teaches a method of placing an implant in a body of a patient, the method comprising: inserting the implant inside the body (Figures 13-14; [0047]-[0048]); attaching a portion of the implant to an anterior vaginal wall (Figures 13-14; [0047]-[0048]); and attaching a portion of the implant to a posterior vaginal wall, wherein the portion attaching to the posterior vaginal wall defines a lumen (Figures 13-14; tubular/conical mesh, [0047]-[0048]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 11 of the ‘137 patent such that the portion attaching to the posterior vaginal wall defines a lumen as taught by Rosenblatt, because such a tubular configuration allows the mesh to lay flat against the vaginal surface “to facilitate suturing” ([0026]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791